

Exhibit 10(m)
AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment to Employment Agreement (this “Amendment”) is effective as of
February 19, 2020 (“Amendment Effective Date”) between ___________
(“Executive”), Glacier Bancorp, Inc. (“Company”), and Glacier Bank (“Bank”) (the
Company and Bank, together, “Employer”), and modifies the Employment Agreement
between Executive and Employer, effective as of March 5, 2018 (the “Employment
Agreement”).
AGREEMENT
1.Amendment. Executive and Employer agree that Section 2 of the Employment
Agreement is hereby deleted in its entirety and replaced with the following:
“The term of this Agreement (as amended hereby) will begin on February 19, 2020
(the “Amended Commencement Date”) and continue for a period of two (2) years
(the “Term”), with such Term being subject to prior termination in accordance
with this Agreement; provided, however, that on each anniversary of the Amended
Commencement Date (each such date, a “Renewal Date”), this Agreement and the
Term shall be deemed to be automatically extended, upon the same terms and
conditions, for an additional one–year period (so that the Term perpetually
renews annually for a new two–year Term), unless either the Company and the Bank
or the Executive give(s) written notice of non-renewal to the other party(ies)
at least one hundred twenty (120) days prior to a Renewal Date (in which case
this Agreement and the Term will terminate at the end of the then–current
two–year Term).”
1.Other Terms. Except as modified by this Amendment, all other terms of the
Employment Agreement will remain in full force and effect.
2.Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which taken together will
constitute one and the same instrument. The parties agree that facsimile or
electronic signatures shall have the same force and effect as original
signatures.


- Signatures Follow on the Next Page -











--------------------------------------------------------------------------------



Exhibit 10(m)
The parties have executed this Amendment to Employment Agreement effective as of
the Amendment Effective Date.



EXECUTIVE:EMPLOYER:Glacier Bancorp, Inc.By:Its:Attested to:By:Its:Glacier
BankBy:Its:Attested to:By:Its:



























[Signature Page to Amendment to Employment Agreement]

